        Case 5:18-cv-00718-XR Document 29-1 Filed 11/26/18 Page 1 of 1




                       IN
                       IN THE
                          THE UNITED
                              UNITED STATES
                                     STATES DISTRICT
                                            DISTRICT COURT
                                                     COURT
                        FOR
                        FOR THE
                            THE WESTERN
                                WESTERN DISTRICT
                                         DISTRICT OF
                                                  OF TEXAS
                                                     TEXAS
                               SAN ANTONIO
                               SAN ANTONIO DIVISION
                                           DIVISION

UBIQUITOUS CONNECTIVITY,
UBIQUITOUS               LP
           CONNECTIVITY, LP

                      Plaintiff,
                      Plaintiff,
                                                          Civil Action
                                                          Civil Action No.
                                                                       No. 5:18-CV-00718
                                                                           5:18-CV-00718
               v.
               v.
                                                            JURY TRIAL
                                                            JURY TRIAL DEMANDED
                                                                       DEMANDED
CITY OF
CITY OF SAN
        SAN ANTONIO dba CPS
            ANTONIO dba CPS ENERGY,
                            ENERGY,

                      Defendant.
                      Defendant.


 [PROPOSED]
 [PROPOSED] ORDER
            ORDER GRANTING
                  GRANTING DEFENDANT’S MOTION TO
                           DEFENDANT'S MOTION TO STRIKE
                                                 STRIKE EXPERT
                                                        EXPERT
                 DECLARATION OF
                DECLARATION  OF IVAN
                                IVAN ZATKOVICH
                                     ZATKOVICH

       The
       The Court,
           Court, having
                  having reviewed
                         reviewed the
                                  the opposed
                                      opposed motion
                                              motion filed
                                                     filed by
                                                           by Defendant
                                                              Defendant City
                                                                        City of
                                                                             of San
                                                                                San Antonio
                                                                                    Antonio

by and
by and through
       through its
               its agent,
                   agent, City
                          City Public
                               Public Service
                                      Service Board
                                              Board of
                                                    of San
                                                       San Antonio
                                                           Antonio d/b/a
                                                                   d/b/a CPS
                                                                         CPS Energy
                                                                             Energy (“CPS
                                                                                    ("CPS

Energy”), requesting that
Energy"), requesting that the
                          the Court
                              Court strike
                                    strike the expert declaration
                                           the expert declaration of Ivan Zatkovich,
                                                                  of Ivan Zatkovich, finds
                                                                                     finds that
                                                                                           that the
                                                                                                the

declaration is
declaration    improper extraneous
            is improper            evidence that
                        extraneous evidence that is not permitted
                                                 is not permitted in
                                                                  in aa response
                                                                        response to
                                                                                 to aa motion
                                                                                       motion to
                                                                                              to

dismiss under
dismiss under Fed.
              Fed. R.
                   R. Civ.
                      Civ. P.
                           P. 12(b)(6)
                              12(b)(6) and
                                       and GRANTS
                                           GRANTS Defendant’s motion.
                                                  Defendant's motion.

       Accordingly, IT
       Accordingly, IT IS
                       IS ORDERED that the
                          ORDERED that the expert
                                           expert declaration
                                                  declaration of
                                                              of Ivan
                                                                 Ivan Zatkovich
                                                                      Zatkovich is
                                                                                is stricken
                                                                                   stricken

and shall
and shall not
          not be
              be considered
                 considered in
                            in ruling
                               ruling on
                                      on Defendant’s motion to
                                         Defendant's motion to dismiss.
                                                               dismiss.



Dated: December
Dated: December__, 2018
                , 2018                      __________________________________
                                            UNITED STATES
                                            UNITED  STATES DISTRICT
                                                            DISTRICT JUDGE
                                                                     JUDGE
